United States Court of Appeals
                     For the First Circuit

No. 14-1530

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     RICARDO URBINA-ROBLES,

                      Defendant-Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Kendys Pimentel Soto, with whom Kendys Pimentel Soto Law
Office was on brief, for appellant.
     Francisco A. Besosa-Martínez, Assistant United States
Attorney, with whom Rosa Emilia Rodríguez-Vélez, United States
Attorney, and Nelson Pérez-Sosa, Assistant United States Attorney,
Chief, Appellate Division, were on brief, for appellant.



                          April 1, 2016
          BARRON, Circuit Judge. Ricardo Urbina-Robles ("Urbina")

pled guilty to carjacking, 18 U.S.C. § 2119, and carrying a firearm

during and in relation to a crime of violence, 18 U.S.C. § 924(c).

The District Court sentenced him to a total of 360 months in

prison.   Urbina appealed.    Finding no error that warrants the

reversal of Urbina's conviction or sentence, we affirm.

                                 I.

          This case arises from a harrowing crime.1    Early in the

morning on February 4, 2013, Urbina and two accomplices broke into

the victims' home in Puerto Nuevo, Puerto Rico. All three burglars

wore masks and carried firearms.          Once inside the home, the

burglars tormented the victims, a father and son, both physically

and mentally.   They also stole several items, including a car.

The robbers then drove away in the father's car, and the father

called the police.

          A grand jury indicted Urbina for carjacking, 18 U.S.C.

§ 2119, and carrying a firearm during and in relation to a crime

of violence, 18 U.S.C. § 924(c). Urbina initially pled not guilty.

On November 14, 2013, however, Urbina moved to change his plea.

At a hearing on November 27, 2013, he pled guilty to both counts

of the indictment.   Urbina entered a "straight plea," meaning that


     1 We take the facts from the factual descriptions in Urbina's
pre-sentence report, which Urbina did not object to and does not
dispute. See United States v. Isom, 580 F.3d 43, 45 n.2 (1st Cir.
2009).


                                  - 2 -
he pled guilty without entering into a plea agreement.            On April

2, 2014, the District Court sentenced Urbina to a total of 360

months of incarceration.

                                     II.

              On appeal, Urbina first asks this Court to vacate his

guilty plea to Count I of the indictment, which charges Urbina

with committing carjacking in violation of 18 U.S.C. § 2119.            That

statute prohibits the taking of a motor vehicle that has been

shipped in interstate commerce "from the person or presence of

another by force and violence or by intimidation," if done "with

the intent to cause death or serious bodily harm."        Id. (emphasis

added).

               The indictment does not refer to the words "the person

or presence."     Instead, the indictment simply charges Urbina with

taking a motor vehicle "from N.D.R. [(the victim)], by force,

violence, and intimidation" (emphasis added).           Urbina contends

that charging a defendant with taking a car "from" someone is not

the same, legally, as charging a defendant with taking a car "from

the person or presence" of someone.        The former formulation of the

crime, Urbina argues, does not require the same showing of the

car's proximity to the person from whom it has been taken as does

the latter formulation, which is the one that the carjacking

statute uses.      See United States v. Savarese, 385 F.3d 15, 18-19

(1st   Cir.    2004)   (discussing   the   proximity   required    by    the


                                      - 3 -
carjacking statute).   He thus argues that the indictment omitted

an element of the crime for which he was charged.

          The Supreme Court has held, however, that defects in

indictments are not jurisdictional and thus are subject to waiver.

See United States v. Cotton, 535 U.S. 625, 630 (2002) ("[D]efects

in an indictment do not deprive a court of its power to adjudicate

a case."); see also United States v. Mojica-Baez, 229 F.3d 292,

311 (1st Cir. 2000) (stating that an indictment's omission of an

element is subject to plain error review).        Accordingly, Urbina

waived his right to bring this non-jurisdictional challenge when

he pled guilty to the crime.       See United States v. Díaz-Doncel,

811 F.3d 517, 518 (1st Cir. 2016) (holding that, absent exceptions

not   applicable   here,   an   unconditional    guilty   plea   waives

nonjurisdictional challenges to a conviction).

          Nevertheless, Urbina does retain the right to challenge

the validity of his plea.       See United States v. Castro-Vazquez,

802 F.3d 28, 32-33 (1st Cir. 2015).      And he challenges his plea on

a number of grounds, including one that relies in part on the same

contention about the indictment's misstatement of the "from the

person of presence of" element.     We now turn to those challenges.

                                  III.

          To argue that his guilty plea should be vacated, Urbina

points to what he contends were the District Court's violations of

various Federal Rule of Criminal Procedure 11 requirements at his


                                    - 4 -
plea colloquy.         Urbina concedes that our review of the alleged

violations is for plain error, because he did not raise them below.

See United States v. Dominguez Benitez, 542 U.S. 74, 80 (2004).

And so Urbina concedes that he must show as to each one "(1) an

error,    (2)   that    is   clear   or   obvious,   (3)   which   affects   his

substantial rights . . . and which (4) seriously impugns the

fairness, integrity, or public reputation of the proceeding."

United States v. Hernández-Maldonado, 793 F.3d 223, 226 (1st Cir.

2015) (quoting United States v. Correa–Osorio, 784 F.3d 11, 18

(1st Cir.2015)).        Because we are dealing here with a conviction

resulting from a guilty plea, to meet the third prong, Urbina must

show that there is a reasonable probability that, but for the

error, he might not have pled guilty. See United States v. Gandia-

Maysonet, 227 F.3d 1, 4-5 (1st Cir. 2000).

            But while Urbina argues that he satisfies this standard

as to each Rule 11 violation, he does not in fact meet it as to

any.     We start with the one that is closely tied to the omission

of the "person or presence" language of § 2119 from Count I of the

indictment.     We then consider the others.

                                          A.

            During Urbina's plea colloquy, the District Court told

Urbina that he was charged with taking the vehicle "from the

possession of [the victim] by force, violence, and intimidation."

The District Court did not use the statutory language, "from the


                                           - 5 -
person or presence" of the victim.         See 18 U.S.C. § 2119.          Urbina

thus argues that his plea should be vacated because the District

Court violated Rule 11(b)(1)(G), which required the District Court

to "inform the defendant of, and determine that the defendant

understands . . . the nature of each charge to which the defendant

is pleading."

            Our prior decisions in Gandia-Maysonet, 227 F.3d 1, and

United States v. Delgado-Hernandez, 420 F.3d 16 (1st Cir. 2005),

provide   the     framework   for   assessing    this      challenge.        As    we

explained in Gandia-Maysonet, "because a guilty plea is a shortcut

around    the    fact-finding   process,   reviewing        courts    have     been

willing to intervene when an error in the guilty plea process

arguably affects a 'core concern' of Rule 11." 227 F.3d at 3

(quoting United States v. Hernandez-Wilson, 186 F.3d 1, 5 (1st

Cir. 1999)).        And one such core concern is "ensuring that the

defendant       understands   the   elements    of   the    charges     that      the

prosecution would have to prove at trial."           Id.; see also Delgado-

Hernandez, 420 F.3d at 19 ("In order to be constitutionally valid,

a guilty plea must be voluntary and intelligent." (citing Bousley

v. United States, 523 U.S. 614, 618 (1998))).

            The government's sole contention is that there was no

clear or obvious error in the colloquy because the difference

between "from the possession of" and "from the person or presence

of" is not material.      But the government is wrong.         For while every


                                       - 6 -
auto theft entails taking a car from the possession of the car's

owner -- regardless of how proximate the car is to the victim when

it is taken -- not every auto theft entails taking the car from

"the person or presence" of the owner.     It is only those thefts

that involve taking a car that is proximate to the victim in this

specific way, however, that Congress saw fit to criminalize under

the carjacking statute.    Cf. Savarese, 385 F.3d at 18-19.

            In some cases, the indictment or the plea agreement may

properly describe the same element that is misstated in the plea

colloquy.   See Delgado-Hernandez, 420 F.3d at 26.   In such cases,

the error thus might not undermine the Rule 11 requirement's "core

concern": ensuring that "the defendant understands the elements of

the charges that the prosecution would have to prove at trial."

Gandia-Maysonet, 227 F.3d at 3.

            But here, as we have noted, the indictment itself

misstated the element that the car be taken "from the person or

presence" of the victim.     In fact, the indictment did not even

include the words "the possession of" that the government contends

(wrongly) were an adequate substitute for the words Congress used

to establish the element.    Instead, the indictment simply stated

that Urbina was charged with taking the vehicle "from" the victim

"by force, violence, and intimidation."      Nor was there a plea




                                  - 7 -
agreement that might have provided Urbina with the requisite notice

of the element in question.2

          Notwithstanding the significance of the misstatement in

the colloquy, Urbina still does need to show that there is a

reasonable probability that he would not have pled guilty had the

Rule 11 colloquy been conducted without this error.     See Gandia-

Maysonet, 227 F.3d at 4-5.     But, in his initial briefing, as well

as in the supplemental briefing this panel ordered on this very

issue, Urbina merely asserts that he might not have so pled.      On

this record, that contention is not enough.

          The discovery materials Urbina received prior to his

guilty plea clearly suggested that, at trial, the government would

have little trouble proving the "person or presence" element.

Those materials included: photos which show that the house had a

driveway and a garage, where the car could have been; a statement

Urbina made to the police that "he acted alone, that he walked by

the house[,] saw the car, and took it;" the report from a photo

array, in which the victim identified Urbina "as one of the


     2 To be sure, the colloquy did reference the carjacking
statute, as did the indictment.     But those references do not
suffice to cure the problem, given the misstatements in both the
colloquy and the indictment itself of the element contained in
that statute. Cf. Mojica-Baez, 229 F.3d at 309 ("[A] statutory
citation standing alone in an indictment does not excuse the
government's failure to set forth each of the elements of an
offense."); Gandia-Maysonet, 227 F.3d at 4-5 (finding plain error
when the indictment correctly stated the element at issue but the
District Court misstated it during the plea colloquy).


                                   - 8 -
assailants who did the home invasion/carjacking at his residence"

and the affidavit attached to the search warrant, which alleged

that two of the home-invaders "opened the front door of the . . .

residence and began to load items" into the car.               The discovery

materials also included surveillance video of Urbina leaving the

victim's subdivision in the victim's car on the night of the crime.

          Moreover, there was overwhelming evidence that, if this

was a carjacking, Urbina was the culprit.              As proof of Urbina's

involvement   in   the    crime,   the    government    had:   an   eyewitness

identification     of    Urbina    by   the   victim   of   the     crime,   the

surveillance video mentioned above, and the fact that the victim's

car keys and a bottle of champagne stolen from the victim were

both found in Urbina's residence.

          Given this record, Urbina's bare contention that there

is a reasonable probability that he might have pled differently if

the colloquy had properly described the element that the indictment

misstated is not enough.      And our conclusion that he has not made

the requisite showing is reinforced by the lengthy sentence Urbina

faced and the substantial benefit he received by pleading guilty.

Thus, Urbina's unpreserved challenge to this Rule 11 violation --

clear though the violation is -- fails.          See Gandia-Maysonet, 227
F.3d at 5; see also Delgado-Hernandez, 420 F.3d at 27.3


     3 Urbina also argues, for the first time on appeal, that the
District Court's misunderstanding of the person or presence


                                         - 9 -
                                B.

          We now consider Urbina's other Rule 11 challenges. Each

of them also fails, either because there was no error at all,4 or

because Urbina cannot show prejudice.

                                1.

          The first of these challenges concerns Rule 11(b)(1)(H),

which required the District Court to inform Urbina of "any maximum

possible penalty, including . . . supervised release."         The

District Court correctly told Urbina that he was subject to a

minimum prison sentence of seven years and a maximum prison



element caused the District Court to violate Rule 11(b)(3), which
required the District Court to "determine that there is a factual
basis for the plea."       Urbina argues that, because of the
misstatement of the crime, the District Court had no "factual
basis" for the plea to Count I, because Urbina never admitted to
violating the "person or presence" element. But this challenge,
too, fails on prongs three and four of plain error review, in light
of what we have described above about what the record shows
regarding Urbina's involvement in the crime and the location of
the car.   See Delgado-Hernandez, 420 F.3d at 32. ("Because the
record as a whole contains 'a rational basis in facts' to support
[defendant]'s guilty plea, [defendant] fails to establish
prejudice resulting from the court's inability to evaluate the
factual basis proffered by the government during the proceedings
below." (quoting Gandia-Maysonet, 227 F.3d at 6)(internal citation
omitted)).
     4 Urbina alleges that the District Court violated Rule 11 by

not examining him under oath and not advising him that the United
States Sentencing Guidelines would provide what Urbina calls a
"minimum term" because Urbina was a career offender. Neither was
error. Rule 11(b)(1) did not require the District Court to place
Urbina under oath. See Charles A. Wright and Andrew D. Leipold,
1A Federal Practice & Procedure § 177, at 218 (4th ed. 2008).
Similarly, the District Court had no obligation to advise Urbina
about particular provisions from the sentencing guidelines. See
United States v. Jones, 778 F.3d 375, 383 (1st Cir. 2015).


                                - 10 -
sentence of life.    But, the District Court told Urbina only that

he would be sentenced to a minimum of five years of supervised

release, without stating what the maximum term of supervised

release would be.    And even this statement was erroneous, as the

minimum term of supervised release was actually three years; five

years was the maximum.     See 18 U.S.C. § 3583(b)(1), (2); see also

id. §§ 924(c)(1)(A)(ii), 2119, 3559(a).

            Nonetheless, Urbina does not explain how the District

Court's   overstatement    of    the    potential     period   of   supervised

release could have affected his plea decision, given that he knew

he was facing a lengthy prison term.              Indeed, Urbina's straight

plea yielded him a three-level reduction in his offense level under

the   sentencing   guidelines.         Without    that    reduction,   Urbina's

guidelines sentencing range would have been 360 months to life,

instead of 272 months to 319 months.             See USSG § 4B1.1(c)(2)-(3).

Urbina offers no account -- nor is one apparent to us -- as to why

he might have given up that significant benefit, and proceeded to

trial, if the District Court did not commit this Rule 11 error.

See Dominguez Benitez, 542 U.S. at 84-85.

                                       2.

            Urbina's next challenge concerns Rule 11(b)(1)(K), which

required the District Court to advise Urbina of "the court's

authority   to   order   restitution,"      and    Rule   11(b)(1)(L),   which

required the District Court to tell Urbina about "the court's


                                        - 11 -
obligation to impose a special assessment."              The District Court

did neither.     Nevertheless, once again, Urbina does not explain

how the errors prejudiced him, and we do not see how, on this

record, he could.        It is implausible that his knowledge that he

might have to pay restitution and a $200 special assessment would

have affected his plea decision concerning a crime for which, as

the District Court told him, he faced a maximum sentence of life

in prison and a minimum sentence of seven years in prison, and for

which the guidelines sentence was significantly reduced because of

his plea.5

                                      3.

             Finally, Urbina points to the District Court's violation

of Rule 11(b)(1)(M), which required the District Court to advise

Urbina that, in determining his sentence, it would be obliged to

"calculate    the     applicable   sentencing-guideline     range,    and   to

consider that range, possible departures under the Sentencing

Guidelines,     and    other   sentencing      factors   under   18   U.S.C.


     5 Urbina, citing United States v. Padin-Torres, 988 F.2d 280,
284 (1st Cir. 1993), and United States v. Harrington, 354 F.3d 178
(2d Cir. 2004), argues categorically that "when a defendant is not
advised as to a potential fine or restitution, a restitution order
cannot stand at sentencing." But Harrington was not a plain-error
case -- the defendant in Harrington had moved to withdraw his plea
in the district court.    See 354 F.3d at 181-83.     And although
Padin-Torres did find a District Court's failure to inform a
defendant about the possibility that the District Court would
impose restitution and fines harmful, Padin-Torres expressly
declined "to lay down a general rule," 988 F.2d at 284, and Urbina
makes no argument as to why this error was harmful in this case.


                                      - 12 -
§ 3553(a)."     Despite this requirement, the District Court failed

even to mention the sentencing guidelines or to say anything about

how Urbina's sentence would be determined.

           Once again, though, Urbina cannot show prejudice.           The

District Court's failure to mention the sentencing guidelines was

not   comparable   to   the   significant    misstatements   of   possible

consequences that were present in the cases on which Urbina relies.

See United States v. Rivera-Maldonado, 560 F.3d 16, 19-21 (1st

Cir. 2009); United States v. Santo, 225 F.3d 92, 99-100 (1st Cir.

2000).   In Santo, the District Court misinformed the defendant of

the possible statutory minimum and maximum prison terms he faced.
225 F.3d at 99-100.     In Rivera-Maldonado, the District Court told

the defendant that he faced a three-year maximum term of supervised

release, when in fact he faced a maximum life term. 560 F.3d at

19-21.   Urbina develops no argument as to how the District Court's

error "dramatically altered the sentencing stakes for" him, given

how substantial even the minimum sentence he faced was.            Id. at

21.   Nor does he give any account as to why, but for the District

Court's error, he might have given up the substantial benefit that

he received by pleading guilty.      Thus, as concerning as this error

is, we do not think it suffices to vacate Urbina's plea on plain

error review.




                                    - 13 -
                                  C.

          None of this is to minimize the District Court's multiple

failures to follow the requirements of Rule 11.                   The Rule's

requirements are mandatory, and the District Court's multiple

divergences from those requirements are concerning.           But Urbina,

who did not object to any of the Rule 11 errors in the district

court, has not met his burden on plain error review.          And that is

no less true even if we consider -- as Urbina says we should --

all of the Rule 11 violations together, given the substantial

evidence of Urbina's guilt, the lengthy prison sentence that he

faced, and the benefit that he received because of his plea.

                                  IV.

          Finally, Urbina challenges his sentence.            He contends

that the District Court committed procedural errors in imposing

the sentence, and he argues that the sentence also is substantively

unreasonable.    We address each challenge in turn.

                                  A.

          Urbina    contends   that    the     District   Court    committed

procedural error in applying three enhancements when calculating

Urbina's base offense level under the United States Sentencing

Guidelines.     See United States v. Prange, 771 F.3d 17, 33 (1st

Cir. 2014).     Specifically, Urbina contends that (1) no "serious

bodily injury" resulted from the carjacking offense, see USSG

§ 2B3.1(b)(3)(B); (2) no actual "loss" of more than $50,000


                                      - 14 -
resulted     from    the    carjacking      offense,   see     USSG

§ 2B3.1(b)(7)(C)(2013); and (3) there was no evidence that Urbina

"knew or should have known that a victim of the offense was a

vulnerable victim," see USSG § 3A1.1(b).   Urbina did not raise any

of these arguments below, and so we review each for plain error.

See United States v. Figuereo, 404 F.3d 537, 540 (1st Cir. 2005).

None has merit.

                                1.

           Urbina first challenges the District Court's finding

that one or more of the victims sustained "serious bodily injury"

under USSG § 2B3.1(b)(3)(B).    This finding resulted in a four-

level increase to Urbina's offense level.     The guidelines define

"serious bodily injury" as "injury involving extreme physical pain

or the protracted impairment of a function of a bodily member,

organ, or mental faculty; or requiring medical intervention such

as surgery, hospitalization, or physical rehabilitation." USSG §

1B1.1, cmt. 1(L).

           The record indicates that Urbina and his accomplices

abused the father and son physically and emotionally for over one

hour.   Urbina and his accomplices dragged the son around the

victims' house while repeatedly hitting him on the head with a

handgun.   They also hit the father on the head multiple times with

their firearms, held a knife to the son's neck while threatening

to kill him, tied the father and son up in the bathroom, and


                                 - 15 -
threatened to get pliers to pull out the son's fingernails.        As a

result of that conduct, the father had a lesion on his head, and

he and his son had multiple bruises on their faces and heads.

          Both the father and son also have continued to receive

psychological and psychiatric treatment since the night of the

crime.   The father has been diagnosed with depression, anxiety,

panic attacks, and insomnia as a result of the trauma. Immediately

after the crime, he could sleep only an hour per night.          Despite

psychiatric medication and treatment, a year after the incident he

was still unable to sleep more than four to five hours each night.

The father, who is a surgeon, also has been unable to perform

surgeries as a result of the mental impact of the crime.              In

addition, the father told the District Court at sentencing that

his son "doesn't want to go back to a patio, doesn't want to ride

a bike, because [Urbina] and [his] gang might show up."

          On these facts, the District Court did not make a clear

or   obvious   error   in   applying   the   "serious   bodily   injury"

enhancement.   The Fifth Circuit, in United States v. Reed, 26 F.3d
523 (5th Cir. 1994), a case Urbina cites, held that a victim's

"post-traumatic stress syndrome" from a robbery did constitute

"serious bodily injury" under the sentencing guidelines.6        Id. at




     6 Two other cases Urbina cites, United States v. Lanzi, 933
F.2d 824 (10th Cir. 1991), and United States v. Sawyer, 115 F.3d
857 (11th Cir. 1997), are inapposite here.


                                   - 16 -
530-31.     And we have held that "serious and continuing mental

trauma," at least where it follows a serious physical assault, can

constitute a "protracted . . . impairment" of "mental faculty" for

purposes of the nearly identical definition of "serious bodily

injury" contained in 18 U.S.C. § 1365(g)(3).         See United States v.

Lowe, 145 F.3d 45, 53 (1st Cir. 1998).           Given this precedent, we

cannot say on this record that the District Court "clear[ly] and

obvious[ly]"    erred     in   applying   the    serious     bodily    injury

enhancement    in   the   absence   of    any    objection     from   Urbina.

Hernández-Maldonado, 793 F.3d at 226 (quoting Correa–Osorio, 784
F.3d at 18).

                                     2.

            Urbina next asserts that the District Court erred when

it applied a two-level increase to the carjacking offense under

USSG   §   2B3.1(b)(7)(C)(2013),     after    finding   that    the   offense

involved a "loss" of over $50,000.              Urbina contends that the

presentence report states that the loss from the offense was only

$40,000, and that the District Court overestimated the amount lost.

            Urbina is wrong.     The presentence report -- which Urbina

does not contest -- does state that Urbina took $40,000 in cash

from the victim's safe.        But the presentence report reveals that

Urbina and his accomplices also took "other valuables such as Ipads

[sic], video games, bottles of wine, jewelry, [and the victim's]

car, among other things."      Moreover, the presentence report states


                                     - 17 -
that the victim filed an insurance claim for $80,000 as a result

of the crime.   Thus, the District Court did not err in finding

that the crime caused a loss of more than $50,000, and applying

the two-level enhancement for that reason.

                                    3.

          Third, and finally, Urbina argues that the District

Court was wrong to apply a two-level enhancement because Urbina

"knew or should have known that a victim of the offense was a

vulnerable victim."   USSG § 3A1.1(b)(1).    A "vulnerable victim" is

one "who is unusually vulnerable due to age, physical or mental

condition, or who is otherwise particularly susceptible to the

criminal conduct."    Id. cmt. 2.

          Urbina does not dispute that the son -- who was a

minor -- qualifies as a "vulnerable victim" under the guideline.

See United States v. Walker, 665 F.3d 212, 233 (1st Cir. 2011)

("Minors are often regarded as especially vulnerable victims.").

Urbina argues instead that the son just "happened to be a minor,"

and that Urbina "had no prior knowledge, or reason to know, the

age of any of [the] victims."

          Implicit in the District Court's ruling, however, was a

finding that Urbina knew or should have known that the son was a

minor and thus a vulnerable victim. See United States v. Melendez,

279 F.3d 16, 18-19 (1st Cir. 2002) (explaining that district courts

may make implicit findings in imposing sentences).           And the


                                    - 18 -
District Court did not plainly err in so finding.               The son was

only twelve years old at the time of the crime, and the details of

the crime were such that it would be reasonable to conclude that

Urbina would have been aware of the son's youth.7

                                     B.

           Finally,    Urbina     argues    briefly    that   his   360-month

sentence is substantively unreasonable.           Our review is for abuse

of discretion.    United States v. Trinidad-Acosta, 773 F.3d 298,

308 (1st Cir. 2014).

           Urbina's sentence exceeded the top of the guidelines

range by forty-one months.        Urbina points out that the range in

this case had already been enhanced as a result of Urbina's

criminal history and the characteristics of the offense.              Urbina

contends   that   a    sentence     as     long   as   his    was   therefore

unjustifiable.    It was not.




     7  At oral argument and in supplemental briefing, Urbina
contended that the District Court had erred by failing to inquire
into the elements of burglary under Puerto Rico law before applying
§ 4B1.1 of the sentencing guidelines.     Urbina argues that this
challenge is not waived because it relies on changes in law -- the
Supreme Court's decision in Johnson v. United States, 135 S. Ct.
2551 (2015), and our decision in United States v. Castro-Vazquez,
802 F.3d 28 (1st Cir. 2015) -- that occurred after the initial
briefing of this appeal was completed.      That is not so.     His
contention relies squarely on the Supreme Court's decision in
Descamps v. United States, 133 S. Ct. 2276 (2013), which was
decided long before Urbina filed his opening brief. This challenge
is therefore waived.     See HSBC Realty Credit Corp. (USA) v.
O'Neill, 745 F.3d 564, 577 (1st Cir. 2014).


                                      - 19 -
          "The linchpin of a reasonable sentence is a plausible

sentencing rationale and a defensible result." Id. (quoting United

States v. Ramos, 763 F.3d 45, 58 (1st Cir. 2014)).     The record

demonstrates that the District Court considered Urbina's long

criminal history, which included a series of armed burglaries and

carjackings similar to this one.    The District Court also found

Urbina's conduct in this case to have been what it was: "unusually

heinous . . . cruel, [and] brutal," including "torture of the

victims, gratuitous infliction of injury, and prolonged pain,

suffering, and humiliation of the victims."   We therefore reject

Urbina's substantive reasonableness challenge.

                               V.

          For the foregoing reasons, we affirm Urbina's conviction

and sentence.




                                - 20 -